
	

115 HR 3948 RH: Protection of Source Code Act
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 412
		115th CONGRESS2d Session
		H. R. 3948
		[Report No. 115–549]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2017
			Mr. Duffy (for himself, Mr. David Scott of Georgia, and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			February 8, 2018
			Additional sponsors: Mr. Messer and Mr. Gottheimer
			
		
		
			February 8, 2018
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Omit the part struck through
		
		
			
		
		A BILL
		To prohibit the Securities and Exchange Commission from compelling a person to produce or furnish
			 algorithmic trading source code or similar intellectual property to the
			 Commission unless the Commission first issues a subpoena, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Protection of Source Code Act. 2.Procedure for obtaining certain intellectual property (a)Persons under Securities Act of 1933Section 8 of the Securities Act of 1933 (15 U.S.C. 77h) is amended by adding at the end the following:
				
 (g)Procedure for obtaining certain intellectual propertyThe Commission is not authorized to compel under this title a person to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of or provides insight to the source code, to the Commission unless the Commission first issues a subpoena..
 (b)Persons under the Securities Exchange Act of 1934Section 23 of the Securities Exchange Act of 1934 (15 U.S.C. 78w) is amended by adding at the end the following:
				
 (e)Procedure for obtaining certain intellectual propertyThe Commission is not authorized to compel under this title a person to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of or provides insight to the source code, to the Commission unless the Commission first issues a subpoena.
					.
 (c)Investment CompaniesSection 31 of the Investment Company Act of 1940 (15 U.S.C. 80a–30) is amended by adding at the end the following:
				
 (e)Procedure for obtaining certain intellectual propertyThe Commission is not authorized to compel under this title an investment company to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of or provides insight to the source code, to the Commission unless the Commission first issues a subpoena..
 (d)Investment AdvisersSection 204 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–4) is amended— (1)by adding at the end the following:
					
 (f)Procedure for obtaining certain intellectual propertyThe Commission is not authorized to compel under this title an investment adviser to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of or provides insight to the source code, to the Commission unless the Commission first issues a subpoena.; and
 (2)in the second subsection (d), by striking (d) and inserting (e).   February 8, 2018 Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 